department of the treasury internal_revenue_service washington d c cc intl uilc number release date internal_revenue_service national_office field_service_advice date date memorandum for from subject elizabeth g beck senior technician reviewer cc intl this memorandum responds to your request for field_service_advice dated date concerning leases entered into by a foreign_sales_corporation fsc subsidiary of uscorp our advice is limited to the grantor_trust transaction described in your transmittal_memorandum however many of the principles herein also apply to other similar transactions entered into by the same taxpayer field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c d e f g h i j k l m n o p q r s t u v bank a bank b city a date a date b date c date d date e date f date g date h entities fsc1 fsc2 fsc3 lessee manufacturer manufacturer fsc merchandise jurisdiction trust uscorp ussub year a year b year c year d issue identification of legal theories to eliminate or ameliorate the mismatch involved in a u s corporation’s deduction of all interest from a borrowing the proceeds of which were contributed as equity to a foreign_sales_corporation fsc and used by the fsc to acquire merchandise for lease to an unrelated party the fsc obtained fsc benefits for the rental income unreduced by interest_expense and the rental income was distributed through a_trust to service the debt in addition the fsc claimed depreciation_deductions based on its ownership of the merchandise conclusion the mismatch of income and deductions may be eliminated if the service can establish that the purchase and lease of the merchandise in substance constitutes a financing by the fsc of a purchase of the merchandise on the part of the putative lessee in the alternative the taxable_income of fsc1 would be increased if the service can demonstrate that the fsc must depreciate the merchandise based on the entire lease_term rather than the basic lease_term even though there would be an increase in the exempt_foreign_trade_income for fsc1 there would also be an increase in non-exempt foreign_trade_income subjecting fsc1 to additional tax facts uscorp is a domestic_corporation in early year a uscorp established three fscs pursuant to the law of jurisdiction fsc1 fsc2 and fsc3 these fscs purchased merchandise for lease to non-u s entities pursuant to long-term leases of the three fscs only fsc1 is addressed in this field_service_advice in date a ussub a wholly-owned domestic subsidiary of uscorp and a member of the same consolidated_group established a grantor_trust trust appointing bank a as trustee the trust was funded with an initial capital_contribution of dollar_figurea in date b_trust borrowed dollar_figureb from the city a office of bank b and pledged the stock of fsc1 as security for the loan the loan which was without_recourse to ussub matures on date c the interest rate was set at c per annum for the initial term of the loan until date d at which point it is calculated based on the libor rate pursuant to the loan agreement trust invested in fsc1 the original equity contribution of dollar_figurea received from uscorp as well as the dollar_figureb proceeds of the bank b loan fsc1 used dollar_figured of the funds obtained from trust to purchase merchandise from manufacturer fsc a foreign_sales_corporation and a wholly-owned subsidiary of manufacturer the purchase was pursuant to assignment of a pre-existing contract between manufacturer and lessee an unrelated non-u s entity lessee paid fsc1 an assignment adjustment of dollar_figuree on or about date e fsc1 executed a f-year lease of the merchandise to lessee the lease specified a basic term of g years and an additional replacement term consisting of the remainder of the lease_term the lease contained a fixed purchase-price option at the end of h years as well as other options whereby lessee might acquire the merchandise during the term of the lease in general at the end of the initial term lessee was required either to purchase the merchandise or to provide a qualified_substitute lessee which would assume the replacement lease_term the lease requires semi-annual rent payments to fsc1 fsc1 immediately passes on these rent payments to trust as distributions with respect to its stock_dividends or returns of capital and trust makes debt-service payments due on the loan from bank b for discrete annual periods over the total lease_term the rent payments received by fsc1 under the lease are nearly identical in amount and timing to the debt-service payments due with respect to the bank b loan the lease is a net_lease that is lessee is responsible for insurance maintenance and taxes and indemnifies fsc1 against loss of the merchandise the first lease payment of dollar_figurei was due in date f the next rental payment of dollar_figurej was due in date g thus total rent due in the first year was dollar_figurek total rent due in the next year in semi-annual payments of dollar_figurel and dollar_figurem was dollar_figuren thereafter rent was due in annual payments on date h of each year as follows years b dollar_figureo year c dollar_figurep and years d dollar_figureq the following federal_income_tax treatment is claimed for the transaction fsc1 is treated as the owner of the merchandise for u s tax purposes and claims all depreciation_deductions depreciation is based on a recovery_period of approximately r years in accordance with sec_168 we also presume that the following tax treatment is claimed fsc1 uses the sec_482 pricing method pursuant to sec_925 and sec_30 of its income is exempt is non-exempt the depreciation deduction is allocated and apportioned between the exempt and non-exempt income of fsc1 pursuant to sec_921 uscorp as parent of the consolidated_group which includes trust claims of the interest deductions with respect to the bank b loan the net non-exempt income of fsc1 is reported as subpart_f_income foreign_base_company_shipping_income as defined in sec_954 on uscorp ’s consolidated u s income_tax return pursuant to sec_951 distributions of fsc1's non-exempt income constitute previously-taxed income which upon repatriation to uscorp gives rise to an adjustment pursuant to sec_959 because the merchandise is leased to a tax-exempt_entity within the meaning of sec_168 a foreign_corporation the recovery_period may not be less than of the lease_term sec_168 in this case fsc1 determined the recovery_period by reference to the basic lease period finally uscorp claims a dividends-received_deduction for dividends_paid by fsc1 with respect to its exempt_foreign_trade_income pursuant to sec_245 discussion assuming that the necessary factual basis can be established the income_tax consequences of the transaction may be scrutinized under the following approaches benefits and burdens analysis if the lessee in substance owns the merchandise depreciation_deductions may not be available to fsc1 and rental payments and payment of the purchase-option price may be re-cast for federal_income_tax purposes as principal and interest which do not constitute foreign_trading_gross_receipts adjust depreciation recovery_period assuming that fsc1 owns the merchandise the recovery_period may be increased to reflect the full term of the lease ie basic plus replacement lease terms pursuant to sec_168 issue benefits_and_burdens_of_ownership under this theory the issue is whether the lessee is in substance the owner of the merchandise and whether fsc1 is a financing_entity for federal_income_tax purposes under this view of the transaction the service may disregard fsc1’s status as holder of title to the merchandise and other incidents of legal ownership in order to to disallow depreciation_deductions claimed by fsc1 moreover the rent and purchase-option payments under the lease may be treated for federal_income_tax purposes as payments of principal and interest on a loan from fsc1 to lessee rather than rental income such payments would not be entitled to fsc benefits as a preliminary matter we note that manufacturer was contractually obligated to lessee to manufacture merchandise containing specific equipment and features desired by lessee as the merchandise neared completion lessee assigned the contract to fsc1 a party willing to provide long-term financing of the purchase_price under this view of the transaction the primary parties would be lessee and manufacturer fsc1 would be viewed as a party as willing to provide long-term financing in exchange for payments under a putative lease structure the income_tax treatment of this transaction is determined by reference to authorities in the sale-leaseback area whether a given transaction constitutes a sale a lease or a financing_arrangement is a question of fact to be ascertained from the intent of the parties based on the written agreements and the facts and circumstances at the time of the transaction frank lyon co v united_states 435_us_651 24_tc_1124 the primary test for determining whether a transaction constitutes a sale as opposed to a lease or a financing_arrangement is whether the purported purchaser obtained the benefits and burdens of equity ownership 89_tc_1229 the tax_court examines the following factors as relevant to the benefits_and_burdens_of_ownership whether legal_title has passed whether the parties treated the transaction as a sale whether the purchaser acquired an equity_interest in the property whether the sale contract obligated the seller to execute and deliver a deed and obligated the purchaser to make payments whether the purchaser is vested with the right of possession whether the purchaser pays property taxes after the transaction whether the purchaser bears the risk of economic loss or physical damage to the property and whether the purchaser receives the profit from the property’s operation retention and sale grodt mckay realty inc v commissioner 77_tc_1211 the following additional factors are potentially relevant in the sale-leaseback context useful_life of the property in excess of the term of the lease presence of a purchase option at less than fair_market_value whether renewal rentals at the end of the leaseback term are set at a fair_market_value rate and reasonable possibility that the purported owner of the property can recoup its investment in the property based on the income-generating potential and residual_value of the property 88_tc_702 84_tc_412 these factors are analyzed in view of the facts and circumstances surrounding the transaction including business setting and prevailing practices in the industry for example the tax_court has held that in the net-lease context certain factors such as responsibility for taxes and insurance may have little importance see torres t c pincite the tax_court also evaluates business_purpose or economic purpose in order to determine whether a sale- leaseback had any potential to generate a profit without regard to anticipated tax consequences estate of thomas t c pincite 81_tc_184 aff’d in part and rev’d in part on another issue 752_f2d_89 4th cir no single factor determines the benefits_and_burdens_of_ownership however if a nominal buyer obtains an equity_interest in the property a reviewing court will generally acknowledge that a valid sale has occurred see 544_f2d_1045 9th cir in this context equity consists of a positive differential between the fair_market_value of the property and the balance of any loans owed on the property equity may also be viewed as the amount of the purchaser’s funds at risk in the property thus a true owner has potential for gain_or_loss from increase or decrease in the market_value of the property in contrast a mortgagee’s economic return consisting of interest payments and return of principal is generally fixed at the time of the initial transaction in applying these principles to the fsc1 lease the relevant inquiry pertains to the economics of the lease as of the time that the parties entered into the transaction relevant factors include the assumptions underlying the lease the relative probabilities of individual lease scenarios purchase renewal termination default etc the likely value of the merchandise at key dates in the lease and the economic useful_life of the underlying asset for example the asset’s projected value at the end of the basic lease_term might be substantially more than the cost of exercising the purchase option the cost of obtaining a replacement lessee and making required termination_payments or the cost of default in that event the lessor would be economically compelled to exercise the purchase option such compulsion would support a conclusion that fsc1 had no ownership_interest in the merchandise at the start of the lease_term and would permit the transaction to be treated as a financing relevant information includes any analysis generated by uscorp or lessee with respect to appraisals and projected values of the merchandise in-depth economic analyses of the lease terms and the value of the merchandise are essential we note the following lease terms for further analysis in this regard sec_5 allows lessee to terminate the lease after g years by paying about s of the acquisition_cost of dollar_figuret plus any rent payments due on that date and on the successive rent payment_date in the alternative sec_5 permits lessee to purchase the merchandise in the event that a special termination event has occurred but no event of default has occurred the purchase_price in that event would be the special termination value which is defined in exhibit e of the lease agreement these provisions are relevant with respect to the argument regarding compulsion to buy on the part of lessee assuming that g years of the lease_term pass without termination or default and assuming that no purchase option is exercised in that period lessee may secure a replacement lessee who will execute a lease with fsc1 however if lessee exercises neither the purchase nor the replacement-lease options lessee must return the merchandise to fsc1 at the end of the initial lease_term a relevant inquiry is whether as of the transaction date lessee was economically compelled to exercise one option as opposed to another for example if projected values for the merchandise indicate that lessee was compelled to exercise the purchase option at the end of the basic lease_term this would support treatment of the transaction as a financing section a permits lessee to terminate the lease under certain specified conditions lessee may terminate after u years provided that its chief financial officer certifies the merchandise as uneconomical obsolete or surplus in lessee’s operations in that event fsc1 may elect to sell the merchandise if it does lessee must assist fsc1 in obtaining bids from unrelated parties both parties then are entitled to review the bids received to determine their relationship to termination value at that point lessee may withdraw the notice of termination subject_to limits on the total number of such notices which may be withdrawn if lessee does not withdraw its notice of termination and if fsc1 elects to go forward with the sale it is not compelled to do so fsc1 may sell the merchandise to any party it chooses provided that the excess of termination value over net sale proceeds is zero or the bidder whose bid is closest to termination value if the termination value is greater than the net sale proceeds upon completion of the sale fsc1 is entitled to the net sales proceeds and lessee must pay fsc1 the difference between termination value and net sales proceeds plus all accrued rents due to fsc1 thus under this scenario fsc1 is assured of obtaining at least the termination value specified in the lease or in the alternative retaining the merchandise and holding lessee to the terms of the lease the clause apparently assigns to lessee the risk that the merchandise might depreciate below the specified termination value in theory lessee cannot share in the excess of market_value over termination value however this point would appear to be theoretical as lessee would not invoke the early-termination procedure if the merchandise’s market_value substantially exceeded its termination value again economic projections are important in this regard another relevant inquiry in this class of transactions is identifying which party stands to recognize a profit or loss at the end of the lease_term that is if lessee can walk away from the lease without liability in excess of a fair rent due the transaction may be properly characterized as a lease in that event fsc1 would still own the merchandise at the end of the lease_term and it would have the risk of loss and opportunity for gain that are hallmarks of equity ownership on the other hand if lessee must pay a substantial premium to terminate the lease and the purchase option is a viable alternative fsc1 arguably would have had no ownership_interest when it executed the lease rather its economic position was similar to that of a mortgagee in evaluating these factors the service should consider the potential that lessee may intentionally breach the lease as a means of triggering an event of default a presumption is in effect that parties intend to comply with a binding contract however the service should evaluate the default provisions of the lease to ensure that if invoked they do not lead to conclusions inconsistent with those under the main provisions for example if lessee concludes that market conditions make rental of the merchandise for the full term of the lease less profitable than an intentional early default it may elect to default rather than continue to make payments under the lease the availability of this option may affect the service’s conclusion under other provisions for example whether lessee is under an economic compulsion at the time of the transaction to exercise the purchase option in similar leasing transactions the lessee often deposits a substantial amount with a third-party custodian upon executing the lease the deposit and the interest it generates act as a sinking_fund which covers the payment s required at the end of the lease such as the purchase-option payment and legally defeases the lessee’s obligation your memorandum did not indicate whether a sinking_fund was used another relevant inquiry is whether a sinking_fund or other defeasance mechanism was used and if so whether lessee’s obligations were legally defeased the right-of-possession factor in this case appears to be generally neutral as the lease is a triple-net-lease the lease generally prevents fsc1 from taking possession unless necessary to protect its rights as in the event of default lessee has virtually absolute rights to possession over the lease_term with only limited inspection rights for agents of fsc1 in the event that the lease is terminated or a sub-lease is concluded lessee is required to maintain custody of the merchandise under the lease terms the risk-of-loss factor also appears to be relatively neutral as the lease is a triple-net lease under section of the lease lessee bears all risk of loss destruction etc lessee is also responsible for obtaining insurance to protect against specified risks schedule of exhibit h states that the underwriters shall with certain limited exceptions pay to fsc1 any insurance proceeds received upon occurrence of a loss event upon the occurrence of an event of loss lessee must pay fsc1 the stipulated loss value or designate acceptable replacement merchandise for the remainder of the lease_term the remaining grodt mckay factors also appear to be neutral in this case for example it is relatively unimportant that fsc1 retained legal_title to the merchandise as this is customary in leasing of merchandise it appears that with respect to uscorp and fsc1 precedent of the u s court_of_appeals for the third circuit third circuit is relevant the third circuit has adopted a rigorous interpretation of the benefits and burdens requirements in the sale-leaseback context 562_f2d_258 3d cir cert_denied 436_us_944 in that case the court carefully scrutinized the economic reality of the transaction and gave little weight to the labels assigned by the parties to various elements of the transaction a purported transfer of title and leaseback amounted to nothing more than an elaborate financing device in which the trust stood essentially in the position of a secured lender sun oil f 2d pincite moreover the parties determined the rental value of the properties not on the basis of fair market rental values or the capitalization-of- earnings method but rather as in the present case by reference to the investment alternatives available to the putative lessor f 2d pincite as a consequence the rents had no visible connection with the economic value of the property but were evidently related to a fixed interest return on the properties f 2d pincite finally liberal purchase options enabled the putative lessee to acquire the benefits of appreciation in the property by merely paying the present_value of future rents payable under the lease f 2d pincite based on these and other factors the court ultimately determined that the putative lessee had not surrendered the benefits_and_burdens_of_ownership of the properties one year after the decision in sun oil the supreme court in frank lyon distinguished the decision on the following basis the form of the transaction in sun oil actually created tax advantages that for one reason or another could not have been enjoyed had the transaction taken another form frank lyon u s pincite n the tax_court has also distinguished sun oil on similar grounds e g cooper v commissioner 84_tc_84 however sun oil remains relevant precedent in the third circuit to summarize under a benefits and burdens theory the transaction may be properly characterized for federal_income_tax purposes as a financing this re-characterization would have several consequences first fsc1 would not be entitled to depreciation_deductions as it would not be the owner of the merchandise for tax purposes second the rent and purchase-option payments would be treated for federal_income_tax purposes as payments of principal and interest on a loan from fsc1 to lessee third such payments would not be subject_to fsc benefits rather they would constitute principal repayments and investment_income effectively connected with a permanent_establishment in the united_states pursuant to sec_921 and sec_924 it would be necessary for the service to determine the character of these payments ie the proportionate amounts of principal interest and oid if any reflected in each payment fourth uscorp would be entitled to a dividends-received_deduction of only rather than with respect to dividends derived from these sources sec_245 fifth uscorp would not be required to recognize subpart_f_income with respect to the payments given that of the investment_income would be reported on the income_tax return of fsc1 sec_952 issue ownership of merchandise by fsc1 adjustment of recovery_period per sec_168 h and i under an alternative approach if fsc1 owns the merchandise the service may require fsc1 to use as the recovery_period for depreciation purposes the sum of the basic plus the replacement lease terms pursuant to sec_168 and sec_168 i -2 although the transaction would retain the basic income_tax consequences intended by the parties use of an extended recovery_period would significantly reduce the depreciation_deductions available to fsc1 and would thereby increase fsc1’s net exempt and non- exempt_income as well as uscorp ’s subpart_f_income currently fsc1 calculates depreciation on a straight-line basis over an r-year recovery_period there is no dispute that the merchandise constitutes tax-exempt_use_property as defined in sec_168 sec_168 limits depreciation of such property to the straight-line method and sec_168 provides that the recovery_period for such property must be at least of the lease_term sec_168 provides that in determining the term of a lease for this purpose one must take into account options to renew as well as successive leases which form part of the same transaction or related transactions with the original lease in the present case fsc1 evidently takes the position that of the basic lease_term yields the correct recovery_period for the merchandise the recovery_period for tax-exempt lease property is determined by reference to economic_substance rather than the nominal terms of the lease independent appraisals projections of the merchandise’s value at specific points in the lease_term and estimates of the useful_life of the merchandise are factors to be considered after the service has tested these values against the applicable lease provisions it should be able to evaluate the options available to lessee for example if the lease provisions suggest that lessee must either locate a suitable lessee for the balance of the f-year term or make a lump-sum payment to compensate fsc1 for any shortfall in economic return over the replacement term then lessee has effectively guaranteed fsc1’s returns over the life of the lease in that event because fsc1 has eliminated economic risk associated with the replacement term the correct recovery_period would be based on the total lease_term ie basic plus replacement terms the tax_reform_act_of_1984 modified the rules applicable to leases of property to tax-exempt entities this legislation including provisions codified at sec_168 reflected concerns that lessors to tax-exempt entities might manipulate recovery periods by using multiple leases multi-part leases or other mechanisms in the service issued temporary regulations under sec_168 temp sec_1_168_j_-1t q a to this regulation provides examples of lease terms which must be aggregated to establish the recovery_period in general the recovery_period must include the lease’s stated duration as well as additional periods within the realistic contemplation of the parties at the time the property is first put into service temp sec_168 j -1t q a quoting 730_f2d_1245 9th cir thus for example an informal agreement between the parties or facts indicating that the lease would be extended would mandate aggregation of lease terms q a of the temporary regulations is consistent with the legislative intent of sec_168 as the following excerpt from the legislative_history demonstrates the bill leaves open the possibility as under present law that the term of a subsequent lease could be included in the term of the original lease if the circumstances indicate that the parties upon executing the original lease has informally agreed that there would be an extension of the original lease an extension at a rental rate differing materially from the market rental rate at the time of the extension would suggest that the parties had such an informal agreement similarly the committee intends that rules similar to those applied under sec_46 relating to investment credits for non-corporate lessors be applied in determining the lease_term see eg hokanson v commissioner citation omitted which applies a reasonable expectations test also the bill measures the lease_term by counting successive leases as one lease this rule applies if the original lease and one or more successive leases are entered into contemporaneously the successive lease rule will not apply merely because the parties enter into a new lease at fair rental value or the lessee buys the property at its fair_market_value at the end of the primary lease_term s rep no vol 98th cong 2d sess emphasis added see also h_r rep no part 98th cong 2d sess the final regulations noted that q a of the temporary regulations provided illustrative examples of factors which require aggregation of lease terms sec_1_168_i_-2 the final regulations which substantially restate the q a factors in sec_1_168_i_-2 are applicable to leases entered into on or after date the preamble also indicated that n o inference is intended by these effective dates as to the treatment of any transaction under prior_law t d c b pincite the final regulations properly express the legislative intent of the amendments to sec_168 and provide additional support for the conclusion reached in this memorandum based on the temporary regulations hokanson cited in the legislative_history and the temporary regulations dealt with investment tax_credits rather than recovery periods however that decision held that an open-ended lease which was subject_to cancellation by either party based on annual reviews should be interpreted in view of the realistic contemplation of the parties that the lease would be renewed indefinitely hokanson f 2d pincite the court noted that the tax_court traditionally utilized the period within the realistic contemplation of the parties rather than the term recited in the lease e g ridder v commissioner 76_tc_87 74_tc_1368 in this case the service may be able to demonstrate that the lease_term within the realistic contemplation of the parties was in fact f years in particular if lessee guaranteed that fsc1 would receive returns equivalent to those available under an e-year lease or assumed in whole or in part fsc1’s market risk with respect to the replacement term sec_168 requires that the two lease terms be aggregated the recovery_period under this theory would be a minimum of v years ie of f if fsc1 is required to aggregate the lease terms for purposes of determining the recovery_period its depreciation_deductions would be significantly reduced which in turn would reduce the tax benefits flowing from the lease the net result would be to increase the net_income on the part of fsc1 both exempt and non-exempt income as well as subpart_f_income on the part of uscorp case development hazards and other considerations _______________________________ elizabeth g beck senior technician reviewer branch associate chief_counsel international
